Bell, Chief Judge.
Defendant was convicted of burglary. He enumerates errors concerning the charge to the jury. Held:
1. A charge to the jury in which the defendant’s contentions are outlined is not error under our recent holding in Moran v. State, 139 Ga. App. 274 (228 SE2d 216) and wherein we overruled Graham v. State, 135 Ga. App. 825 (219 SE2d 477) and other cases.
2. The defendant made no written request to charge on the lesser offense of criminal trespass. In the absence of a written request, a failure to charge on a lesser offense is not error. State v. Stonaker, 236 Ga. 1 (222 SE2d 354).

Judgment affirmed.


Clark and Stolz, JJ., concur.